Citation Nr: 0916641	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  04-18 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The Veteran had active service from March 1990 to February 
1994.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) denying the 
appealed claim.  

The Veteran testified before a Decision Review Officer (DRO) 
in July 2004, and a transcript of that hearing is contained 
in the claims file.  

Service connection is in effect for left ear hearing loss, 
rated as 0 percent disabling, and for tinnitus, rated at 10 
percent.

The Board remanded the case in December 2006 for additional 
development.  Other issues then remanded were granted by the 
RO by a December 2008 rating action.  The case now returns to 
the Board for further review.  


FINDINGS OF FACT

The preponderance of the competent and probative evidence of 
record is against the existence of current hearing loss 
disability in the right ear, or of such disability in service 
or in the intervening years since service separation.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or SSOC.  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of a decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, No. 07-1209 
(S. Ct. April 21, 2009).

VA has fulfilled the above requirements in this case.  By a 
VCAA letter in March 2003, the Veteran was informed of the 
notice and duty to assist provisions of the VCAA, and was 
informed of the information and evidence necessary to 
substantiate his claim for service connection for right ear 
hearing loss.  This letter informed of the bases of review 
and the requirements to sustain the claim.  The Veteran was 
also told that it was ultimately his responsibility to see 
that pertinent evidence not in Federal possession is 
obtained.  

The VCAA letter requested that the Veteran inform of VA and 
private medical sources of evidence pertinent to his claim, 
and to provide necessary authorization to obtain those 
records.  It also requested evidence and information about 
treatment post service, in support of the claim.  The Veteran 
did inform of in-service and post-service treatment, and 
records were sought from indicated sources.  As discussed in 
the merits-based discussion, below, the case has been denied 
by the RO and now by the Board based on absence of evidence 
of current right ear hearing loss disability.  The Veteran 
has presented no avenues of evidentiary development that have 
not been pursued by query by the RO.  While the Veteran 
reported VA treatment prior to service separation, a query to 
the indicated VA treatment facility produced no such pre-
separation record of treatment.  Hence, the case presents no 
reasonable possibility that additional evidentiary requests 
would further the Veteran's claim.  38 U.S.C.A. § 5103A 
(a)(2); 38 C.F.R. §§ 3.159, 3.304(f).  


Following the Board's December 2006 remand of the case, the 
Appeals Management Center (AMC) issued additional VCAA 
letters in December 2006 and October 2008.  While not 
required for either the Board's remand, these additional VCAA 
letters did afford additional notice to the Veteran regarding 
his right ear hearing loss claim.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. 

In the present case, the December 2006 and October 2008 VCAA 
letters afforded the Veteran adequate Dingess-type notice 
addressing issues of effective date and initial rating for 
his claimed right ear hearing loss, and these notices were 
followed by readjudication of the claim in the December 2008 
SSOC.  

Records were sought from indicated VA, service, and private 
medical sources.  All records obtained were associated with 
the claims folder.  Hence, any VA development assistance duty 
under the VCAA to seek to obtain indicated pertinent records 
has been fulfilled.

No further statement has been received by the Veteran 
indicating the existence of additional pertinent evidence to 
be obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims herein 
adjudicated.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio, supra.  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
case presents no reasonable possibility that additional 
evidentiary requests would further the claims for service 
connection herein denied.  38 U.S.C.A. § 5103A (a)(2); 
38 C.F.R. § 3.159.  

The Veteran or his authorized representative has addressed 
his claim herein adjudicated, by submitted statements.  The 
Veteran also testified before a DRO in July 2004, addressing 
several claims, including the present issue of service 
connection for right ear hearing loss.  There is no 
indication that he desires a further opportunity to address 
the claim on appeal that has not been fulfilled.  

The Board remanded the case in December 2006 to afford the 
Veteran VA examinations to address his claims including for 
right ear hearing loss.  The RO issued VCAA letters in 
December 2006 and October 2008 following that remand, and the 
Veteran was afforded a VA hearing loss examination in 
November 2008 complying with the Board's remand request.  The 
Board is satisfied that the AMC has achieved substantial 
compliance with the development requested by the Board in 
December 2006.  Only substantial, and not strict, compliance 
with the terms of a Board remand is required pursuant to 
Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 
22 Vet. App. 97 (2008).  

The Court of Appeals for Veterans Claims, in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), recognized in 38 C.F.R. 
§ 3.159(c)(4) a three-pronged test for ascertaining whether a 
VA examination is warranted to address a claim for service 
connection.  The regulation provides, in pertinent part:

(i) . . . A medical examination or medical opinion 
is necessary if the information and evidence of 
record does not contain sufficient competent 
medical evidence to decide the claim, but:

(A)  Contains competent lay or medical 
evidence of a current diagnosed 
disability or persistent or recurrent 
symptoms of disability;
(B)  Establishes that the Veteran 
suffered an event, injury or disease in 
service, or has a disease or symptoms of 
a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during 
an applicable presumptive period 
provided the claimant has the required 
service or triggering event to qualify 
for that presumption; and
(C)  Indicates that the claimed 
disability or symptoms may be associated 
with the established event, injury, or 
disease in service or with another 
service-connected disability.

(ii)  Paragraph (4)(i)(C) could be satisfied by 
competent evidence showing post-service treatment 
for a condition, or other possible association with 
military service.  . . . 

38 C.F.R. § 3.159(c)(4) (2008).

The Board is satisfied that the November 2008 VA examination 
conducted to address the Veteran's right ear hearing loss is 
adequate for purposes of the Board's adjudication herein, and 
that the requirements of 38 C.F.R. § 3.159(c) and McLendon 
are thereby fulfilled.  

The claimant has not demonstrated any prejudicial or harmful 
error in VCAA notice.  See Shinseki v. Sanders, supra.  In 
sum, the Board concludes that all required notice and 
development assistance has been afforded to the appellant.

II.  Service Connection for Right Ear Hearing Loss 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2008) ; 38 C.F.R. § 3.303(a) (2008).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain diseases, such as organic diseases of the nervous 
system, (e.g., sensorineural hearing loss), may be subject to 
service connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  See also Robinson v. Shinseki, No. 2008-
7096 (Fed. Cir. March 3, 2009) (confirming that, "in some 
cases, lay evidence will be competent and credible evidence 
of etiology"). 

The threshold for normal hearing is from 0 to 20 decibels 
(dB) with higher thresholds indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz (Hz) is 40 dB or greater, or where the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Upon VA examination in November 2008, the Veteran complained 
of constant hearing loss in the right ear, beginning in 2004.  
A history was noted of work as a firefighter in the Navy and 
around noise from jets landing and taking off, with use of 
hearing protection.  He also reported working around 
pneumatic tools when his ship was in dry dock, including 
chipping off paint.  The Veteran added that he wore hearing 
protection in service when working around both jet engines 
and when around power tools.  The examiner found no disorders 
of the ear upon examination.  

The Veteran's contentions at the examination were reasonably 
consistent with those made in the course of appeal, including 
in hearing testimony provided in July 2004.  At the hearing, 
the Veteran added details concerning the extensive 
construction noise to which he was exposed in service in the 
course of ship repair and overhaul, as well as from jet 
aircraft.   However, at his hearing, the Veteran testified 
that no doctor had diagnosed hearing loss based on noise 
exposure in service.  

On the authorized audiological evaluation at the November 
2008 examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 
4000
RIGHT
5
5
9
15
35
13.75
LEFT
0
0
5
45
35
21.25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 percent in the left ear.




The VA examiner noted that the Veteran's right ear hearing 
was within normal limits both upon service entrance 
examination and upon service separation examination, and that 
hearing was currently within normal limits in the right ear.  
The historical findings of normal right ear hearing are 
consistent with the current findings of normal right ear 
hearing.  

Applying the regulatory criteria under 38 C.F.R. § 3.385 to 
auditory findings upon the November 2008 examination, because 
the Veteran is shown upon recent examination not to have, for 
the right ear, an auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz of 40 decibels or 
greater, or auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz of 26 dB or 
greater, or a speech recognition score using the Maryland CNC 
Test of less than 94 percent, he does not meet the regulatory 
criteria for current right ear hearing disability.  There is 
no contrary evidence of record to outweigh this conclusion of 
no current disability.  The Veteran's own contentions of 
hearing difficulty, including in the right ear are not 
probative as to this issue of current disability, because the 
question is answered by data obtained by medical expert 
hearing testing, not by subjective lay perception of hearing 
difficulty.  See Espiritu; cf. Jandreau.

The Board notes that a threshold requirement for service 
connection to be granted is competent medical evidence of the 
current existence of the claimed disorder.  Degmetich v. 
Brown, 104 F.3d 1328 (1997).  In the present case, this 
threshold requirement is not met.  The Board recognizes that 
the Court of Appeals for Veterans Claims has held that the 
presence of a chronic disability at any time during the claim 
process can justify a grant of service connection, even where 
the most recent diagnosis is negative.  McClain v. Nicholson, 
21 Vet. App. 319 (2007).  However, where the evidence fails 
to show chronicity of the claimed disorder at any time, that 
holding would not be applicable.  In the present case, the 
record does not show that the veteran has had post-service 
evidence of right ear hearing loss which meets the 
requirements of 38 C.F.R. § 3.385.


With the weight of the evidence against the presence of a 
current right ear hearing disability as recognized for 
compensation purposes, the preponderance of the evidence must 
be against the claim for service connection for right ear 
hearing loss, the required criteria of current disability not 
having been met.  38 C.F.R. §  3.303; see Pond.  Questions of 
development of hearing loss in service or etiology as related 
to service thus do not enter the calculus for the denial of 
service connection in this case.  Because the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for right ear hearing loss is denied. 



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


